Citation Nr: 1213670	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to a powered mobility device. 

(The issues of entitlement to an initial compensable disability rating for the service-connected residuals of an appendectomy; entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a transurethral resection of the prostate; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a vasectomy are the subjects of a separate decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decisional letter of the Department of Veterans Affairs Medical Center (VAMC) in North Little Rock, Arkansas which denied the Veteran's request for a powered mobility device.

In August 2011, the Veteran testified at a hearing at the Regional Office before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a need for a power wheelchair or scooter.  This appeal is from a determination by a committee of the North Little Rock VAMC prosthetics treatment center (the Agency of Original Jurisdiction or AOJ) that determined that the Veteran did not "meet the objective medical criteria for power mobility and/or lifting device, which requires objective documentation of the loss of function of at least three extremities, or objective testing establishing neuromusculoskeletal or cardiopulmonary impairment severe enough to make manual wheelchair propulsion and ambulation impossible."  

By governing law and regulation, VA shall furnish medical services which the Secretary determines to be needed to a veteran who is unable to defray the expenses of necessary medical care as determined under 38 U.S.C. § 1722.  38 U.S.C.A. § 1717(a)(2)(G).  A wheelchair may be purchased for a veteran upon a determination of feasibility and medical need (provided that it is a necessary part of outpatient care for which the Veteran is eligible).  38 U.S.C.A. § 1710; 38 C.F.R. § 17.150. 

At present the Veteran is only service-connected for a single disability at a noncompensable (0%) disability rating.  He is not eligible for nonservice-connected pension benefits because his period of active service does not fall within the requisite period of time to qualify for such benefits.  The Veteran is receiving significant medical care for nonservice-connected disabilities from VA.  He may meet the criteria set forth at 38 U.S.C. §§ 1717(a)(2)(G), 1722.  

In determining whether a veteran should be prescribed a motorized wheeled mobility device, he is to be afforded an individualized evaluation.  The clinician must consider his medical diagnoses, prognosis, functional abilities, limitations, goals, and ambitions.  Evaluation of mobility must assess musculoskeletal, neuromuscular, pulmonary, and cardiovascular capacities and response, effort, quality and speed of gait (or manual wheelchair propulsion), and overall function.  Power mobility is indicated when the veteran demonstrates a clear functional need that cannot or is not likely to be met by conventional rehabilitation or medical interventions and is not otherwise contraindicated.  VA supports the dispensation of power mobility to allow a veteran access to medical care and to accomplish necessary tasks of daily living in ordinary home and community environments, such as paved surfaces and mild terrains (low grass, packed sand and gravel, etc.).  While recreational needs may be considered, VA does not support the dispensation of power mobility solely for recreational purposes.  See VHA Handbook 1173.06; Clinical Practice Recommendations for Motorized Wheeled Mobility Devices. 

VA's Clinical Practice Recommendations for Motorized Wheeled Mobility Devices detail the general indications and contraindications for motorized wheeled mobility devices as well as the specific indications and contraindications for scooters and motorized wheelchairs.  Indications for a scooter or a motorized wheeled mobility device include when a veteran is unable or has a limited ability to propel a manual wheelchair or walk despite compliance to prescribed medical and rehabilitative interventions due to limited mobility due to a documented medical condition, such as a musculoskeletal disorder; or when a veteran has limited upper and lower limb function.  Contraindications for a motorized wheelchair include seizure disorders and inadequate coordination.  See Clinical Practice Recommendations for Motorized Wheeled Mobility Devices. 

The October 2010 determination on appeal denied the Veteran's claim based on a finding that the Veteran did not meet the objective medical criteria for power mobility.  VA records reveal that the Veteran had cervical spine surgery in January 2011, after the determination which denied entitlement to a power mobility device.  Moreover, at the August 2011 hearing, the Veteran testified that he had symptoms involving neurologic and motor impairment to the upper extremities resulting from the cervical spine surgery and carpal tunnel syndrome, which were not accounted for at the time of the prior determination.  

Based on the date of the initial denial, being before the cervical spine surgery, it is unclear if the Veteran's condition with respect to his use of the upper extremities has worsened so that power mobility is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the record contains the Veteran's VA treatment records from July 2010 to the present.  

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate healthcare professional to evaluate the severity of his current physical disabilities.  Copies of the pertinent VA guidelines for assessing the need for a powered mobility device (VHA Handbook 1173.06 and Clinical Practice Recommendations for Motorized Wheeled Mobility Devices) should be provided to the examiner for review (along with the Veteran's claims file).  A complete medical history should be elicited, and any tests or studies deemed necessary for a proper evaluation in this matter should be completed.  Based on examination/interview of the Veteran, review of the medial record, and with consideration of the guidelines outlined in the Clinical Practice Recommendations for Motorized Wheeled Mobility Devices, the examiner should indicate whether it is at least as likely as not that the Veteran's current physical disabilities of the extremities, including the cardiopulmonary system, meet the criteria for use of a powered mobility device.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Please note the Veteran's change of address.  See August 2011 Hearing Transcript, pages 9-10.  

3.  Then, review the claims folder and ensure that all of the foregoing development has been completed.  If any development is incomplete, appropriate corrective action is to be implemented.  If a medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following completion of the above, readjudicate the Veteran's claim.  If the claim for a powered mobility device remains denied, the AOJ should issue a Supplemental Statement of the Case, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


